Citation Nr: 1004585	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  03-07 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial compensable rating for left 
otitis media, status post mastoidectomy.

3.  Whether new and material evidence has been received to 
reopen a previously-denied claim for service connection for 
a sinus disorder, to include as secondary to service-
connected disability(ies).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to 
November 1977.

In an unappealed January 1988 rating decision, the RO denied 
service connection for left ear disease and a sinus 
disorder.  

These matters came before the Board of Veterans' Appeals 
(Board) initially on appeal from a November 2001 rating 
decision issued in December 2001, the RO granted service 
connection for bilateral hearing loss, for tinnitus, and for 
left otitis media, status post mastoidectomy, and denied 
service connection for a sinus disorder.  Separate initial 
noncompensable (0 percent) rating were assigned for 
bilateral hearing loss and left otitis media and an initial 
10 percent rating was assigned for tinnitus, effective June 
27, 2001.  In January 2002, the Veteran filed a notice of 
disagreement (NOD) with respect to the initial disability 
ratings assigned for all three service-connected 
disabilities.  The Veteran perfected an appeal to all three 
issues in February 2003.

In January 2002, the Veteran asked the RO to assign an 
effective date of September 2000 for the award of service 
connection.  Later, in a March 2002 rating decision, the RO, 
in part, assigned an effective date of August 8, 2000.

In a January 2005 decision, the Board denied entitlement to 
initial compensable ratings for bilateral hearing loss and 
for left otitis media, status post mastoidectomy, and to an 
initial rating in excess of 10 percent for tinnitus.  The 
issue of whether new and material evidence had been received 
to reopen a claim for service connection for a sinus 
disorder was remanded for the issuance of a statement of the 
case (SOC) in accord with the holding in Manlincon v. West, 
12 Vet. App. 238 (1999).  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in a July 2005 Order, granted the 
parties' Joint Motion for Remand (joint motion), vacating 
the Board's decision with regard to the three initial rating 
issues on appeal and remanding the case for compliance with 
the terms of the joint motion.

In a February 2007 decision, the Board denied entitlement to 
an initial rating in excess of 10 percent for tinnitus and 
remanded the other two higher initial rating issues to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC, for development consistent with the joint motion.  Thus, 
the issue of entitlement to an initial rating in excess of 
10 percent for tinnitus is no longer in appellate status.

Because the Veteran has disagreed with the initial ratings 
assigned following the grant of service connection, the 
Board has characterized the first two issues on appeal in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).

For the reasons discussed below, the issue of whether new 
and material evidence had been received to reopen a claim 
for service connection for a sinus disorder again is being 
REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Since the award of service connection, the Veteran has 
had no worse than Level I hearing acuity in both ears.  

2.  Since the award of service connection, there has been no 
objective evidence of chronic suppuration or aural polyps, 
chronic ear disease or infection, or of any associated 
swelling, dry and scaly or serous discharge, or itching 
requiring frequent and prolonged treatment for residuals of 
left otitis media, status post mastoidectomy, other than 
hearing loss.


CONCLUSIONS OF LAW

1.  Since the award of service connection, the criteria for 
an initial compensable rating for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2009).

2.  Since the award of service connection, the criteria for 
an initial compensable rating for left otitis media, status 
post mastoidectomy, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.14, 
4.87, Diagnostic Codes 6200 and 6201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties of Notice and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective on May 30, 2008, 38 C.F.R. § 
3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  Notably, the final rule removed the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that 
VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.

The VCAA-compliance notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case the RO).  Id.; Pelegrini v. Principi, 18 Vet. App. at 
112.  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Although neither of the RO's September 2000 and December 
2000 pre-rating notice letters described the evidence 
necessary to substantiate a claim for service connection, 
they did inform the Veteran of what was needed to reopen a 
previously-denied claim.  The Court has held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in 
the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Even 
so, the Board notes that a January 2003 SOC provided the 
criteria for rating the Veteran's service-connected 
disabilities and a February 2007 notice letter informed the 
Veteran of what information and evidence was necessary to 
substantiate a higher rating claim, VA's and the claimant's 
respective duties, and included notice as to how disability 
ratings and effective dates are assigned, and the type of 
evidence that impacts these types of determinations, 
consistent with Pelegrini and Dingess.  Subsequently, the 
claims were readjudicated in an October 2009 supplemental 
SOC (SSOC).  Hence, while some of this notice was provided 
after the initial rating action on appeal, the Veteran is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such 
as in an SOC or an SSOC, is sufficient to cure a timing 
defect).  Thus, any VCAA notice error in regard to the 
issues decided herein is deemed harmless and does not 
preclude appellate consideration of the matters decided on 
appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(holding that a party alleging defective notice has the 
burden of showing how the defective notice was harmful).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters decided on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records, private and VA 
treatment records, and reports of VA examinations performed 
in 2001 and in 2009.  The parties' noted, in the joint 
motion, that the first 2001 VA examiner failed to review the 
claims file and the second 2001 examiner did not address the 
right ear.  But the Board finds that other evidence of 
record, to specifically include the Veteran's post-service 
treatment records and the September 2009 VA examination 
reports, adequately addresses these inadequacies.  
Therefore, while the September and October 2001 VA 
examinations are defective under Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007), the Board finds that no prejudice 
results to the Veteran, in that the functional effects of 
his hearing loss and left ear disability are adequately 
addressed by the remainder of the record and are sufficient 
for the Board to consider whether referral for an 
extraschedular rating is warranted under 38 C.F.R. § 
3.321(b).  Thus, the Board finds the record adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Also of record and considered in connection with 
the appeal are various written statements provided by the 
Veteran and his representative.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. There is no additional notice that 
should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the matters decided on appeal.

II.  Analysis

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since 
the effective date of the grant of service connection to 
consider the appropriateness of "staged rating" (i.e., 
assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

A.  Hearing Loss

In evaluating hearing loss, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Hearing loss disability evaluations range from 
noncompensable (0 percent) to a maximum 100 percent based on 
organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
the average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second (Hertz).  The rating schedule 
establishes eleven auditory acuity levels, designated from 
Level I for essentially normal hearing acuity through Level 
XI for profound deafness.  VA audiometric examinations are 
conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  
Under 38 C.F.R. § 4.85, the vertical lines in Table VI 
represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel loss based on the puretone audiometry 
test.  The numeric designation of impaired hearing (Levels I 
through XI) is determined for each ear by intersecting the 
vertical row appropriate for the percentage of 
discrimination and the horizontal column appropriate to the 
puretone decibel loss.

The percentage evaluation is determined from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation for the ear having the poorer 
hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each 
ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that, when the puretone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or 
more at 2000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated 
separately.

After a review of the medical evidence, the Board finds that 
the preponderance of the evidence is against an initial 
compensable rating for the Veteran's bilateral hearing loss.

Service treatment records showed that at the time of 
enlistment examination in November 1973, the Veteran's 
hearing in puretone threshold levels measured the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
--
55
LEFT
35
35
15
--
25

The examiner noted that, in July 1973, the Veteran had 
undergone a tympanomastoidectomy for the removal of 
cholesteatoma in his left ear and that he had conductive 
hearing loss.

Audiological testing in November 1974 showed that the 
Veteran's hearing in puretone threshold levels measured the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
10
35
55
LEFT
35
40
25
40
40

February 1975 audiological results appear to reflect high 
frequency hearing loss at 4000 Hertz.



        
        
        (CONTINUED ON NEXT PAGE)
At a January 1976 audiological examination, puretone 
threshold levels measured the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
35
65
LEFT
45
45
35
40
45

In June 1977, speech recognition scores were 100 percent in 
both ears.

At the Veteran's November 1977 separation examination, 
audiogram results were in graphic form, but a visual 
analysis of the report appeared to reveal puretone threshold 
levels of:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
40
60
LEFT
15
35
40
--
55

During a September 2001 VA audiological examination, the 
Veteran denied pain in his ear.  Puretone threshold levels 
in the left ear measured the following:




HERTZ



500
1000
2000
3000
4000
LEFT
35
35
20
30
40

At an October 2001 VA audiological examination, the Veteran 
reported a history gradually worsening hearing loss since 
1977.  He also complained of dizziness.  The Veteran 
reported the severity and effect on his daily life was 
moderately severe and that his hearing loss and tinnitus 
seriously affected his normal activities, especially sleep, 
communication, and hearing.  On examination, puretone 
threshold levels measured the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
60
65
LEFT
45
45
35
35
45

Speech recognition scores were 96 percent in the right ear 
and 94 percent in the left ear.  The average puretone 
threshold was 39 in the right ear and 40 in the left ear, or 
Level I hearing in both ears.  The assessment was moderately 
severe sensorineural hearing loss in the left ear and 
moderate mixed hearing loss from 3000 to 4000 Hertz in the 
left ear. 

In a November 2001 rating decision, the RO granted service 
connection for bilateral and assigned an initial 
noncompensable rating.

During a September 2009 VA audiological examination, the 
Veteran reported a history of exposure to noise from 
aircraft and from air pressure chippers while in the Navy 
and from moving postal equipment after service.  On 
examination, puretone threshold levels measured the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
70
75
LEFT
60
60
50
40
55

Speech recognition scores were 100 percent in the right ear 
and 96 percent in the left ear.  The average puretone 
threshold was 43.75 in the right ear and 51.25 in the left 
ear, or Level I hearing in both ears.  The assessment was 
sensorineural hearing loss in the right ear and mixed 
hearing loss in the left ear.

The above evidence reflects that, since the grant of service 
connection, the Veteran's hearing loss in both ears has been 
no more than Level I under Table VI, warranting a 
noncompensable rating, and no more, under Table VII.  

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluations of record.  See Lendenmann, 3 
Vet. App. at 349.  In other words, the Board is bound by law 
to apply VA's rating schedule based on the Veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

For all the foregoing reasons, the Board finds that the 
record presents no basis for assignment of a compensable for 
bilateral hearing loss, since the award of service 
connection under the holdings in Fenderson and Hart, cited 
to above. 

B. Otitis Media

The criteria for chronic, suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination), provides 
for a maximum 10 percent rating for manifestations of otitis 
media where suppuration or aural polyps are present.  
38 C.F.R. § 4.87, Diagnostic Code 6200.  Chronic, 
nonsuppurative otitis media with effusion (serous otitis 
media) is rated under hearing impairment.  38 C.F.R. § 4.87, 
Diagnostic Code 6201.  As the Veteran is already rated for 
his bilateral hearing loss, the rule against pyramiding 
precludes a separate rating for otitis media under 
Diagnostic Code 6201.  38 C.F.R. § 4.14 (the evaluation of 
the same disability or manifestation under different 
diagnoses is to be avoided).

In every instance where the rating schedule does not provide 
a zero (0) percent evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2009).

After a review of the medical evidence, the Board finds that 
the preponderance of the evidence is against an initial 
compensable rating for the Veteran's left otitis media, 
status post mastoidectomy.

His November 1973 enlistment examination report reflects 
that the Veteran had a left tympanomastoidectomy for the 
removal of cholesteatoma in July 1973, due to persistent and 
recurrent otitis media and had conductive hearing loss in 
the left ear.  During service, he continued to have left ear 
drainage and, when seen in March 1977 with complaints of 
left ear bleeding, the Veteran reported that his sinuses 
were constantly running.  In July 1977, he underwent a left 
tympanomastoidectomy, to include the removal of the entire 
tympanic membrane.  Underneath the tympanic membrane, there 
was a mass of cholesteatoma showing the entire anterior and 
inferior tympanum with evidence of complete erosion of the 
long process of the malleus.  The cholesteatoma was removed 
and a piece of fixed silastic was placed in the middle ear.  
At a follow-up later the same month, the right ear was 
normal and the left ear was noted to be well healed.  On his 
November 1977 separation examination, the examiner noted 
that the left tympanic membrane was abnormal, status post 
mastoid surgery, not perforated.

A May 1998 private treatment note reflects dull left 
tympanic membrane and clear right tympanic membrane.

At a February 15, 2001 private treatment visit, the Veteran 
denied any vertigo but complained of some tenderness.  On 
examination, the right ear was clear with an aerated middle 
ear, the left ear had an aerated middle ear and the left 
tympanic membrane appeared somewhat retracted.  Although a 
contemporaneous audiogram was done, the results were in 
graphic form.  The Board is precluded from applying these 
graphic results to the criteria of 38 C.F.R. § 4.85 in order 
to determine the severity of the veteran's bilateral hearing 
loss.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding 
that neither the Board nor the RO may interpret graphical 
representations of audiometric data).  Nevertheless, a 
visual analysis of the report reflects that the puretone 
thresholds approximated the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
60
70
LEFT
40
40
35
--
40

Speech discrimination scores were 92 percent in the right 
ear and 88 percent in the left ear.

On March 16, 2001 the Veteran had otitis externa and 
underwent private reconstructive surgery on his ossicules 
for discontinuity in the left ear.  The silastic and incus 
were removed and the tympanic membrane was replaced.  

During a September 2001 VA examination, the Veteran reported 
that he had had surgery three times on his left ear, most 
recently in March 2001.  He denied pain in his ear.  On 
examination, the left auricle and tympanic membrane were 
abnormal but the external ear was clear and the mastoid was 
normal.  The ear was not actively infected and no active 
disease was present.  Mild hearing loss was found on 
examination.  There was a surgical scar on the left post 
auricular without any underlying tissue loss, disfigurement, 
keloid formation or limitation of function.  The diagnosis 
for chronic left otitis media was ossicular chain 
discontinuity.  For status post tympanomastoidectomy, the 
diagnosis was status post tympano-mastoidectomy with good 
surgical results. 

At an October 2001 VA examination, the Veteran reported that 
his dizzy spells had increased since his last surgery.  

In a November 2001 rating decision, the RO granted service 
connection for left otitis media, status post mastoidectomy, 
and assigned an initial noncompensable rating.

Subsequent follow-ups with the private physician who 
performed the March 2001 surgery generally reflect that the 
external auricles were normal in appearance with no lesions 
noted.  The right ear had a normal tympanic membrane and an 
aerated middle ear; while the left ear had a normal tympanic 
membrane with an aerated middle ear.

Generally, post-service VA medical records show that the 
Veteran's ear canals were normal and his tympanic membranes 
were pearly gray.  In August 2002, the Veteran denied 
dizziness/headaches.  The left tympanic membrane was intact 
and showed signs of prior repair.  The Veteran's hearing for 
the spoken word was normal.  In April 2005, the left 
tympanic membrane had a large monomer.  At a June 2005 VA 
primary care follow-up, the Veteran denied any active issues 
or complaints.  His ENT examination was within normal 
limits.

A September 2009 VA audiological examination report included 
diagnoses of normal to severe sensorineural hearing loss in 
the right ear and mixed, mild to moderately severe hearing 
loss in the left ear.  The examiner added that there were no 
significant effects on the Veteran occupation and none on 
his usual daily activities.  This examiner referred the 
question for whether there was suppuration or aural polyps 
to the VA physician.

At a contemporaneous VA ear disease examination, the VA 
examining physician noted that the Veteran has been seen by 
VA primary care physicians since June 2001 and by a VA ENT 
specialist since February 2004 without any evidence of ear 
infection or residuals from previous ear infections.  He 
indicated that there was a history of dizziness with onset 
in 2004, lasting minutes or less.  There was a history of 
ear pruritus in the right ear.  There was no evidence of 
aural polyps.  Scarring was noted on the left tympanic 
membrane.  The mastoids were normal.  There were no 
complications of ear disease or secondary conditions.  There 
was no evidence of middle or inner ear infection or signs of 
a staggering gait or imbalance.  The Veteran is a postmaster 
and has been working for the postal service for more than 20 
years.  No time was lost during the last year due to his 
service-connected disabilities.  The examiner indicated that 
there were no pathological findings to render a diagnosis.  
Previous otitis media had resolved.  He added that there 
were no significant effects on the Veteran's occupation and 
none on his usual daily activities.  A peripheral vestibular 
disorder was not diagnosed.  No active ear disease was 
shown.  

Since grant of service connection, the evidence does not 
show that the Veteran's service-connected otitis media 
results in chronic suppuration or aural polyps.  VA 
examiners in 2001 and 2009 noted that there was no evidence 
of active infection or disease.  Nor were there any 
subjective complaints or objective findings of suppuration 
or aural polyps.  Similarly, since the effective date of the 
grant of service connection, private medical records do not 
show evidence of suppuration or aural polyps so as to 
warrant a compensable rating under the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6200.

The Board also has considered whether a separate compensable 
rating is warranted for surgical scarring under the 
provisions of 38 C.F.R. § 4.118 (2009).  However, since the 
Veteran's surgical scarring is without any underlying tissue 
loss, disfigurement, keloid formation, pain/tenderness, or 
limitation of function, the criteria for a compensable 
rating has not been met.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); see also 38 C.F.R. § 4.25(b) (2009).  

As such, the criteria for an initial compensable rating for 
otitis media of the left ear, status post mastoidectomy, 
have not been met.

III.  All Issues

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the Veteran's 
bilateral hearing loss or his left ear otitis media reflect 
so exceptional or unusual a disability picture as to warrant 
the assignment of an evaluation higher than zero percent on 
an extraschedular basis.  See § 3.321(b)(1).  There is no 
indication that either disability, alone or in combination, 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluations) for any 
period since the grant of service connection.  Thus, staged 
ratings are not warranted under Fenderson or Hart.  
Moreover, neither disability has been shown to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The Board acknowledges that the Veteran 
underwent corrective surgery in March 2001 on his left ear; 
however, this surgery did not result in a prolonged hospital 
stay and it was not treatment for either a middle ear 
disease or infection.  The Board also notes that the 
majority of the Veteran's post-service treatment has been 
for nonservice-connected disorders, such as hypertension, 
sinusitis and allergic rhinitis, not his service-connected 
hearing loss, tinnitus or asymptomatic otitis media.  In 
this regard, the September 2009 VA examiner indicated that 
that there were no significant effects on the Veteran's 
occupation or on his usual daily activities.  In the absence 
of evidence of such factors, the Board is not required to 
remand the claims to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching the above determinations, the Board acknowledges 
that the VA is statutorily required to resolve the benefit 
of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because 
the preponderance of the evidence is against the Veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

An initial compensable rating for left otitis media, status 
post mastoidectomy, is denied.


REMAND

The Board's review of the record reveals that further VA 
action on the remaining claim on appeal is warranted. 

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board were not complied with, the Board itself 
errs in failing to insure compliance; in such situations the 
Board must remand back to RO for further development.  

In the remand section of the January 2005 decision, the 
Board found that the Veteran had filed a timely NOD with 
respect to his petition to reopen a previously-denied claim 
for service connection for a sinus disorder.  As such, he 
must be furnished an SOC that addresses whether new and 
material evidence has been received to reopen a claim for 
service connection for a sinus disorder.  See 38 C.F.R. § 
19.29; Manlincon, 12 Vet. App. at 240-41.  However, there is 
no indication that an SOC with respect to this issue has 
ever been issued.  Consequently, this matter must be 
remanded for the issuance of a SOC.  The Board emphasizes, 
however, that to obtain appellate review of an issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.200, 20.201, 20.202 (2009). 

Accordingly, the case is REMANDED for the following action:

Furnish to the Veteran and his 
representative an SOC on the issue of 
whether new and material evidence has 
been received to reopen a previously-
denied claim for service connection for 
a sinus disorder, to include as 
secondary to service-connected 
disability(ies), along with a VA Form 9, 
and afford them the appropriate 
opportunity to submit a substantive 
appeal perfecting an appeal on that 
issue.  The Veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


